ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_03_FR.txt.                      172 	




                          OPINION INDIVIDUELLE DE M. LE JUGE BENNOUNA


                        Evolution de la règle coutumière de l’immunité — Mutation du concept de sou‑
                     veraineté — Lien entre le droit de la responsabilité internationale et le droit de
                     l’immunité de juridiction — Droit d’accès à la justice — Circonstances exception‑
                     nelles permettant la levée de l’immunité — Unité du droit international — Concep‑
                     tion mécaniste de l’œuvre judiciaire.

                        1. Tout en me ralliant au dispositif de l’arrêt de la Cour qui a conclu à
                     la violation par l’Italie, dans le différend qui l’oppose à l’Allemagne, de
                     l’immunité de juridiction de celle-ci (arrêt, par. 139, point 1)), je ne peux
                     cependant faire mienne l’approche adoptée par la Cour ni accepter la
                     logique de son raisonnement.
                        2. On sait que la portée du principe de l’immunité de juridiction des
                     Etats a divisé et continue de diviser les Etats, même si l’on assiste à une
                     tendance au rapprochement, dans le contexte de la mondialisation.
                        3. En effet, partant d’une conception absolue de la souveraineté, les
                     Etats en avaient déduit une conception tout aussi absolue de l’immunité,
                     consistant en ce que l’un d’entre eux puisse se soustraire en toutes circons-
                     tances à la compétence des tribunaux de l’autre.
                        4. Mais la mutation sensible du concept de souveraineté, sous l’effet de
                     la diversification des acteurs internationaux et des avancées du droit
                     international, a conduit de nombreux Etats à adapter et à relativiser leurs
                     positions en ce qui concerne l’immunité de juridiction, en la limitant
                     essentiellement aux actes de souveraineté (jure imperii) par opposition
                     aux actes d’ordre privé et commercial (jure gestionis). Cependant, la ligne
                     de séparation entre ces deux catégories d’actes n’est pas toujours facile à
                     tracer. Quant aux législations nationales, peu nombreuses, elles sont loin
                     d’être homogènes, comme le rappelle d’ailleurs la Cour (ibid., par. 71), et
                     il en est de même de la jurisprudence des tribunaux des différents Etats, ce
                     qui fait que le droit de l’immunité juridictionnelle donne l’impression
                     d’un pavillon qui recouvre toutes sortes de marchandises.
                        5. De fait, des législations sont adoptées par les Etats autorisant leurs
                     tribunaux à connaître de certaines activités des Etats étrangers, sans s’ap-
                     puyer pour cela sur le droit international en matière d’immunités. C’est
                     ainsi qu’en 1996 les Etats-Unis ont amendé leur propre législation pour
                     que leurs tribunaux puissent connaître de recours en responsabilité civile
                     contre des Etats étrangers que le Gouvernement américain viendrait à
                     désigner « soutien[s] du terrorisme » (Etats-Unis d’Amérique : Foreign
                     Sovereign Immunities Act 1976 (loi de 1976 sur l’immunité des Etats
                     étrangers), 28 USC, art. 1605A). En conséquence, la doctrine s’est inter-
                     rogée sur la limite du pouvoir des Etats de légiférer en la matière, en
                     relation avec la règle coutumière de l’immunité.

                     77




6 CIJ1031.indb 150                                                                                        22/11/13 12:25

                     173 	immunités juridictionnelles de l’état (op. ind. bennouna)

                        6. Cette situation est encore plus complexe si l’on considère l’introduc-
                     tion, d’abord dans la convention européenne de 1972 sur l’immunité des
                     Etats (art. 11), puis dans la convention des Nations Unies de 2004 sur
                     l’immunité juridictionnelle des Etats et de leurs biens (art. 12), de l’excep-
                     tion dite territoriale ou délictuelle (« tort exception »), sans distinction
                     entre les actes jure imperii et les actes jure gestionis. Cette exception devrait
                     s’appliquer, en effet, aux atteintes aux personnes et aux biens, sur le terri-
                     toire de l’Etat du for, sans prendre en compte la finalité ou l’objet de
                     l’activité en question.
                        7. Par ailleurs, la responsabilité de l’Etat est désormais indissociable de
                     l’exercice par celui-ci de son pouvoir souverain. Il est responsable tout
                     d’abord à l’égard de sa propre population, qu’il a le devoir de protéger,
                     mais aussi du fait d’actes qui lui sont attribuables commis en dehors de
                     son territoire et portant préjudice à la population d’un autre pays.
                        8. Ce caractère indissociable de la responsabilité et de l’exercice de la
                     souveraineté fait que c’est en assumant, s’il y a lieu, la première que l’Etat
                     peut justifier sa revendication de l’immunité devant les tribunaux étran-
                     gers au titre du principe de l’égalité souveraine. Autrement dit, l’octroi
                     par ceux-ci de l’immunité ne peut, en aucun cas, signifier une exonération
                     de la responsabilité de l’Etat concerné, elle ne peut que différer l’apprécia-
                     tion de celle-ci devant d’autres instances diplomatiques ou judiciaires.
                     L’égalité souveraine n’a de sens que si elle s’accompagne d’une égalité
                     dans le respect de la légalité internationale.
                        9. Il convient de souligner que, lorsqu’elle se pose dans le cas de crimes
                     internationaux, comme dans le présent litige, la question de l’immunité de
                     juridiction soulève des problèmes éthiques et juridiques essentiels pour la
                     communauté internationale dans son ensemble, problèmes qu’on ne peut
                     écarter en se cantonnant dans la qualification de l’immunité comme une
                     simple question de procédure.
                        10. L’Allemagne reconnaît d’ailleurs, comme le relève la Cour, « les
                     souffrances indicibles infligées aux hommes et aux femmes d’Italie, en
                     particulier lors des massacres, ainsi qu’aux anciens internés militaires ita-
                     liens », lesquels constituent des actes illicites qui engagent sa responsabi-
                     lité (arrêt, par. 52). Mais la Cour se contente de considérer comme
                     « surprenant — et regrettable — que l’Allemagne ait refusé d’accorder
                     réparation à un groupe de victimes au motif que celles-ci auraient eu droit
                     à un statut que, à l’époque pertinente, elle a refusé de leur reconnaître »
                     (ibid., par. 99).
                        11. A mon avis, la Cour ne pouvait en rester là, que ce soit au niveau
                     des principes ou des conséquences qu’il convient d’en tirer dans le cas
                     considéré. Au niveau des principes, tout d’abord, la Cour avait déjà clai-
                     rement affirmé que « l’Etat qui demande à une juridiction étrangère de ne
                     pas poursuivre, pour des raisons d’immunité, une procédure judiciaire
                     engagée à l’encontre de ses organes assume la responsabilité pour tout
                     acte internationalement illicite commis par de tels organes dans ce
                     contexte » (Certaines questions concernant l’entraide judiciaire en matière
                     pénale (Djibouti c. France), arrêt, C.I.J. Recueil 2008, p. 244, par. 196).

                     78




6 CIJ1031.indb 152                                                                                       22/11/13 12:25

                     174 	immunités juridictionnelles de l’état (op. ind. bennouna)

                     En l’occurrence, l’Allemagne revendique l’immunité en tant qu’Etat pour
                     des actes criminels commis par ses organes et qui lui sont attribuables ;
                     elle doit en assumer la responsabilité.
                        12. La résolution de l’Institut de droit international, adoptée à la ses-
                     sion de Naples en 2009, sur « l’immunité de juridiction de l’Etat et de ses
                     agents en cas de crimes internationaux », contient précisément un
                     article II, intitulé « Principes », qui replace les immunités dans leur
                     contexte (paragraphe premier), consistant non à contourner les règles du
                     droit international, mais à permettre aux tribunaux de prendre en compte
                     l’égalité souveraine des Etats dans l’exercice de leurs propres compétences
                     respectives :
                             « 1. Les immunités sont accordées en vue d’assurer conformément
                          au droit international une répartition et un exercice ordonnés de la
                          compétence juridictionnelle dans les litiges impliquant des Etats, de
                          respecter l’égalité souveraine de ceux-ci et de permettre aux per-
                          sonnes qui agissent en leur nom de remplir effectivement leurs fonc-
                          tions. » (Annuaire de l’Institut de droit international, vol. 73, session
                          de Naples (Italie), 2009.)
                        13. Il aurait donc été nécessaire pour la Cour de souligner, dans cette
                     affaire, que l’Allemagne, qui reconnaît l’illicéité des actes commis contre
                     le groupe de victimes en question, en particulier les anciens internés mili-
                     taires, dont M. Luigi Ferrini, doit en assumer, en principe, la responsabi-
                     lité, et que c’est à cette condition qu’elle devrait bénéficier de l’immunité
                     devant les tribunaux de l’Etat du for.
                        14. En outre, du point de vue des conséquences à tirer du principe de
                     responsabilité, la Cour considère que
                          « les demandes résultant du traitement des internés militaires ita-
                          liens…, ainsi que d’autres réclamations de nationaux italiens qui
                          resteraient à régler — qui ont été à l’origine des procédures
                          ­
                          italiennes — pourraient faire l’objet de nouvelles négociations
                          ­
                          impliquant les deux Etats en vue de parvenir à une solution »
                          ­
                          (arrêt, par. 104).
                     A mon avis, plus qu’une simple possibilité ouverte à l’Allemagne de négo-
                     cier, il s’agit pour elle d’assumer sa responsabilité internationale, en
                     concertation avec l’Italie, afin de compléter les mesures qu’elle a prises
                     depuis la seconde guerre mondiale pour couvrir les catégories de victimes
                     qui en ont été exclues.
                        15. Ainsi, ce n’est que dans des circonstances exceptionnelles, lorsque
                     l’Etat présumé auteur des faits illicites rejette toute mise en cause de sa
                     responsabilité, sous quelque forme que ce soit, qu’il pourrait perdre le
                     bénéfice de l’immunité devant les tribunaux de l’Etat du for. Le droit des
                     personnes concernées d’avoir accès à la justice de leur pays s’imposerait
                     alors, faute pour l’Etat en cause de se soumettre aux principes fondamen-
                     taux du droit dont il se réclame lui-même par ailleurs.


                     79




6 CIJ1031.indb 154                                                                                    22/11/13 12:25

                     175 	immunités juridictionnelles de l’état (op. ind. bennouna)

                        16. De telles circonstances exceptionnelles ne peuvent être ignorées, à
                     mon avis, ni par le juge national ni par le juge international et, si c’était le
                     cas, cela ouvrirait la voie à des abus qui sont susceptibles de saper les
                     fondements mêmes de la légalité internationale.
                        17. La vigilance du juge devrait être toujours à l’affût pour faire préva-
                     loir en dernier ressort le droit et la justice, ainsi que l’a rappelé Rosalyn
                     Higgins :
                             « Une exception [l’immunité souveraine] aux règles normales en
                          matière de compétence ne doit être admise que lorsque le droit inter-
                          national l’exige, c’est-à-dire lorsqu’elle est conforme à la justice et à la
                          protection équitable des parties. Elle ne doit pas être admise « de plein
                          droit ». » (« Certain Unresolved Aspects of the Law of State Immu-
                          nity », Netherlands International Law Review, vol. 29, 1982, p. 271.)
                        18. On se serait attendu à ce que la Cour internationale de Justice suive
                     cette approche, qui a permis, au cours des dernières décennies, de faire
                     évoluer le régime juridique de l’immunité de juridiction, de manière à
                     tenir la balance égale entre les souverainetés étatiques et les considéra-
                     tions de justice et d’équité qui opèrent au sein de celles-ci. Le concept
                     westphalien de la souveraineté s’éloigne ainsi progressivement, au fur et à
                     mesure que l’on situe la personne humaine au centre du système juridique
                     international.
                        19. Cette évolution se reflète en partie dans les travaux de codification
                     de la Commission du droit international sur le sujet et dans la conven­
                     tion des Nations Unies sur l’immunité juridictionnelle des Etats et de
                     leurs biens (adoptée par l’Assemblée générale des Nations Unies le
                     2 décembre 2004, résolution 59/38) ; mais cela ne veut pas dire que cette
                     évolution a été figée une fois pour toutes. C’est pour cela qu’il revient à la
                     Cour, à l’occasion des cas dont elle est saisie, de revisiter les concepts et
                     les normes qui sont débattus devant elle et d’indiquer, s’il y a lieu, les
                     nouvelles tendances qui se dessinent dans leur interprétation et la déter-
                     mination de leur portée.
                        20. La Cour reconnaît certes que l’octroi de l’immunité de juridiction à
                     un Etat n’affecte pas sa responsabilité internationale (arrêt, par. 100),
                     mais elle n’en tire aucune conséquence concrète. Ainsi, elle aurait pu
                     ajouter qu’un Etat qui refuse a priori la mise en cause de sa responsabilité
                     perd, par là même, le droit d’invoquer son immunité de juridiction.

                        21. Lorsque le droit à l’immunité est revendiqué, il s’accompagne d’un
                     devoir, celui pour l’Etat de faire face à ses responsabilités internationales
                     par les moyens appropriés. Et je conçois qu’en matière de conflit armé ces
                     moyens passent par la négociation interétatique, mais encore faut-il que
                     celle-ci puisse avoir lieu en prenant en compte l’ensemble des situations
                     en cause.
                        22. Certaines circonstances particulières caractérisent la présente
                     affaire : l’Allemagne admet sa responsabilité pour les actes illicites en
                     cause devant les tribunaux italiens, actes qui se sont déroulés, en partie ou

                     80




6 CIJ1031.indb 156                                                                                       22/11/13 12:25

                     176 	immunités juridictionnelles de l’état (op. ind. bennouna)

                     en totalité, sur le territoire italien ; elle revendique cependant l’immunité
                     de juridiction et engage une action contre l’Italie devant cette Cour pour
                     violation des obligations de celle-ci en la matière ; enfin, les personnes
                     concernées ont engagé, en vain, différents recours.
                        23. Or, il ne suffit pas de constater que ces personnes n’ont pu obtenir
                     aucune satisfaction ni devant les juridictions allemandes ni devant la
                     Cour européenne des droits de l’homme pour en tirer des conséquences
                     quant à l’absence d’une obligation de réparation de l’Allemagne à leur
                     égard. Une telle obligation est la conséquence des actes illicites internatio-
                     naux reconnus par l’Allemagne et devrait trouver un moyen de règlement
                     dans le cadre interétatique. Il s’agit donc d’une question qui est toujours
                     en suspens entre les deux pays.
                        24. Quant à l’exigence de circonstances exceptionnelles pour lever l’im-
                     munité, elle prive de toute portée l’argument consistant à considérer ce
                     type de dérogation comme complètement irréaliste, dans la mesure où il
                     reviendrait à ouvrir la boîte de Pandore des recours individuels, en répa-
                     ration, de la part de toutes les victimes des conflits armés.
                        25. A mon avis, si l’Allemagne en vient à fermer toutes les portes à ce
                     règlement, ce que rien ne laisse présager, la question de la levée de son
                     immunité devant les tribunaux étrangers pour les mêmes actes illicites
                     pourrait se poser, de nouveau, légitimement. En effet, lorsque cette Cour
                     a conclu à la violation par l’Italie de son obligation de respecter l’immu-
                     nité juridictionnelle de l’Allemagne, elle n’a entendu d’aucune manière
                     faire obstacle à la mise en œuvre d’une autre norme fondamentale du
                     droit international relative à la responsabilité de l’Etat pour fait interna-
                     tionalement illicite.
                        26. Ainsi, j’ai voté en faveur du dispositif de l’arrêt, en considération
                     de la nature de cette affaire qui date de la seconde guerre mondiale, des
                     efforts consentis par l’Allemagne depuis la fin de ce conflit et de sa volonté
                     d’assumer ses propres responsabilités à cet égard, qui font que les circons-
                     tances exceptionnelles que j’ai évoquées et qui permettent de lever l’im-
                     munité ne me semblent pas réunies.
                        27. La Cour ne peut rejeter l’argument dit du « dernier recours »,
                     comme elle le fait au paragraphe 103 de l’arrêt, en s’abritant derrière l’ab-
                     sence de pratique ou de jurisprudence étatiques le justifiant. En effet, la
                     Cour, dont la fonction est « de régler conformément au droit internatio-
                     nal les différends qui lui sont soumis » (article 38 du Statut), doit appli-
                     quer et interpréter la norme en cause dans son contexte juridique, à savoir
                     en tenant compte des autres règles de droit qui lient les Parties. Dès lors,
                     on ne voit pas comment on peut appliquer et interpréter le droit de l’im-
                     munité de l’Etat sans prendre en compte l’impact du droit de la respon­
                     sabilité internationale. Surtout si, devant les tribunaux internes, il est
                     apparu, in limine litis, que l’Etat auteur de l’acte illicite a fermé toutes les
                     portes à la réparation.
                        28. C’est en prenant en compte l’ensemble de ces composantes, dans
                     leur complémentarité, que la Cour peut contribuer à la garantie de l’unité
                     du droit international au service de la justice internationale. Cette

                     81




6 CIJ1031.indb 158                                                                                      22/11/13 12:25

                     177 	immunités juridictionnelles de l’état (op. ind. bennouna)

                     éminente fonction ne peut se satisfaire d’une approche formaliste étroite,
                     consistant à analyser l’immunité en elle-même, stricto sensu, sans souci
                     des victimes des crimes internationaux qui demandent que justice leur
                     soit rendue. On peut considérer, pour reprendre l’expression de Vaughan
                     Lowe (« The Politics of Law-making : Are the Method and Character of
                     Norm Creation Changing ? », dans M. Byers, The Role of Law in Interna­
                     tional Politics : Essays in International Relations and International Law,
                     Oxford University Press, 2000, p. 212‑221), qu’une « interstitial norm »
                     devrait permettre d’établir le lien entre le droit des immunités et le droit
                     de la responsabilité internationale. Il s’agirait d’invoquer, pour cela, des
                     principes généraux du droit, ainsi que l’a fait la Cour dans l’affaire du
                     Détroit de Corfou lorsqu’elle s’est référée aux « considérations élémen-
                     taires d’humanité » en tant que lien entre les droits de l’homme et le droit
                     international humanitaire (Détroit de Corfou (Royaume-Uni c. Albanie),
                     fond, arrêt, C.I.J. Recueil 1949, p. 22).
                        29. La Cour s’est fondée sur une conception mécaniste de l’œuvre judi-
                     ciaire consistant, pour le juge national, à se prononcer à titre liminaire sur
                     l’immunité, sans prendre en compte les « circonstances particulières de
                     chaque affaire » (arrêt, par. 106). Or, il s’agit là d’une vue de l’esprit car,
                     dans la pratique, il arrive souvent que, pour se prononcer sur la question
                     de l’immunité et sur les exceptions invoquées par le demandeur pour la
                     levée de celle-ci, le juge soit amené à examiner le fond de l’affaire. C’est
                     ainsi, par exemple, que, lorsque cette Cour considère qu’une exception
                     d’incompétence n’a pas « un caractère exclusivement préliminaire », elle
                     décide de ne la trancher qu’une fois qu’elle a analysé les données au fond
                     de l’affaire dont elle est saisie.
                        30. Il ne faut pas perdre de vue, enfin, que l’Italie a toujours la possi-
                     bilité de prendre fait et cause pour ses ressortissants, en exerçant la pro-
                     tection diplomatique en leur faveur ; cette institution représentant le
                     dernier rempart ou l’ultima ratio pour la sauvegarde des droits de l’homme
                     internationalement garantis, ainsi que la Cour l’a reconnu dans l’affaire
                     Ahmadou Sadio Diallo ((République de Guinée c. République démocratique
                     du Congo), exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 599,
                     par. 39).
                        31. Je regrette, finalement, que le raisonnement de la Cour n’a pas été
                     bâti à partir des caractéristiques du droit international contemporain où
                     l’immunité, en tant qu’élément d’un mécanisme de répartition des compé-
                     tences, ne pourrait se justifier lorsqu’elle aboutirait à faire obstacle aux
                     exigences de la justice due aux victimes. C’est pour cela que l’immunité
                     n’est pas un droit subjectif, au sens strict, à la disposition de l’Etat, mais
                     une possibilité pour celui-ci de ne pas être jugé par les tribunaux étran-
                     gers, en fonction des circonstances propres à l’espèce considérée.
                        32. Le pouvoir d’appréciation des tribunaux internes pour interpréter
                     et appliquer le droit relatif à l’immunité demeure entier, contrairement à
                     ce que laisse entendre la Cour dans son arrêt (arrêt, par. 106). Si cette
                     appréciation est faite à titre liminaire, elle n’empêche pas les tribunaux
                     nationaux d’analyser l’ensemble des données de l’affaire dont ils sont sai-

                     82




6 CIJ1031.indb 160                                                                                     22/11/13 12:25

                     178 	immunités juridictionnelles de l’état (op. ind. bennouna)

                     sis, lorsque cela s’avère nécessaire pour apprécier si les circonstances de
                     celle-ci autorisent ou non l’octroi à l’Etat de l’immunité.
                        33. Reste bien sûr à se demander si une politique étatique systématique
                     fondée sur la commission de crimes internationaux, comme le génocide
                     ou le crime contre l’humanité, pourrait être couverte par l’immunité dans
                     le cadre des actes de souveraineté (jure imperii). Cette question en amène
                     une autre, à savoir quelle autorité serait à même de distinguer entre ce qui
                     relève des fonctions étatiques habituelles et celles qui doivent être quali-
                     fiées de crimes internationaux, afin d’exclure les secondes du bénéfice de
                     l’immunité. Par contre si, comme c’est le cas dans cette affaire, l’activité
                     criminelle attribuable à l’Etat est bien établie et reconnue, nous retrou-
                     vons la nécessité, pour ce dernier, d’ouvrir à un moment ou à un autre les
                     canaux appropriés pour la réparation afin d’éviter d’être jugé, en fin de
                     compte, par des tribunaux étrangers.
                        34. Cette affaire démontre, à l’évidence, à quel point le système immu-
                     nitaire du corpus étatique et la prise en compte par celui-ci de ses propres
                     manquements à la légalité internationale sont étroitement liés. La Cour,
                     dans son analyse du droit international coutumier, se devait de relever
                     cette tendance et de prévoir ses retombées sur le plan de l’élaboration du
                     droit international. Ce n’est pas parce que les affaires portées devant les
                     juridictions nationales et reflétant cette tendance sont limitées que celle-ci
                     doit être ignorée par la Cour.
                        35. La prééminence bien affirmée de la justice et de la règle de droit au
                     niveau international, qu’il s’agisse de justice pénale ou de justice civile, a
                     également pour fonction de dissuader les dirigeants, agissant au nom de
                     leur pays, de se livrer à la violation des normes de droit impératif relatives
                     à la prévention et à la commission des crimes internationaux. Il faut éviter
                     que cette fonction dissuasive ne soit altérée sous l’effet d’une approche
                     passéiste de l’immunité de l’Etat et de ses représentants.

                                                               (Signé) Mohamed Bennouna.




                     83




6 CIJ1031.indb 162                                                                                    22/11/13 12:25

